DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2003/0173624 A1; hereinafter, “Choi”).
Regarding claims 1-5:
	re claim 1, Choi discloses a high-voltage semiconductor device, comprising:
a semiconductor substrate 110 (Fig. 3 and [0024]) having a first conductivity type (p-type);
a first well region 160 (Fig. 3 and [0025]) disposed on the semiconductor substrate, wherein the first well region has the first conductivity type (p-type);

a first source region 170 (Fig. 3 and [0025]) and a first drain region 200 (Fig. 3 and [0025]) respectively disposed in the first well region 160 and the second well region 130, wherein the first source region and the first drain region have the second conductivity type (n-type);
a first gate structure 220 (Fig. 3 and [0026]) disposed on the first well region 160 and the second well region 130; and
a buried layer 150 (Fig. 3 and [0024]) disposed in the semiconductor substrate 110 (note Figs. 3 and 6) and having the first conductivity type (p-type), wherein the buried layer 150 (Fig. 3) is overlapped with the first well region 160 and the second well region 130, and the buried layer 150 is directly below the first source region 170;
re claim 2, the high-voltage semiconductor device of claim 1, wherein a boundary of the buried layer 150 (Fig. 3) exceeds a boundary of the second well region 130 (e.g., a lower horizontal boundary of well region 130 is exceeded, and a vertical boundary defined by an interface 160/130 is exceeded by buried layer 150);
re claim 3, the high-voltage semiconductor device of claim 1, further comprising: a first isolation structure 230 (Fig. 3 and [0026]) disposed on the second well region 130, wherein the first gate structure 220 extends onto the first isolation structure 230;
re claim 4, the high-voltage semiconductor device of claim 1, further comprising: a first drift region 130 (Fig. 3-4 and [0027, last two sentences, wherein region 130 is used as a drift region]) surrounding the first drain region 200 and having the second conductivity type (n-type); 
re claim 5, the high-voltage semiconductor device of claim 1, further comprising: a heavily doped region 180 (Fig. 3 and [0025]) adjacent to the first source region 170 and having the first conductivity type (p-type); and a body region 160 (Fig. 3 and [0025, wherein the first well 160 is a body region]) surrounding the first source region 170 and the heavily doped region 180 and having the first conductivity type (p-type).
Therefore, Choi anticipates claims 1-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0286359 A1; hereinafter, “Lin”) in view of Choi.
Regarding claim 1:
Lin discloses (in Figs. 2B and 10) a high-voltage semiconductor device, comprising:
a semiconductor substrate 210 [0019] having a first conductivity type (p-type, see [0020]);
a first well region 250 [0020] disposed on the semiconductor substrate, wherein the first well region has the first conductivity type (p-type, see [0020]);
a second well region 220 (on the right side of “250” in Figs. 2B, 10 and [0020]) adjacent to the first well region 250, wherein the second well region 220 has a second conductivity type (n-type, see [0020]) that is opposite to the first conductivity type;
a first source region 282 [0023] and a first drain region 270 [0023] respectively disposed in the first well region 250 and the second well region 220, wherein the first source region 
a first gate structure 240 [0019] disposed on the first well region 250 and the second well region 220; and
a buried layer 320 (Fig. 10 and [0024]) disposed in the semiconductor substrate 210 having the [second] conductivity type (n-type), wherein the buried layer 320 (Fig. 10) is overlapped with the first well region 250 and the second well region 220, and the buried layer 320 is directly below the first source region 282.
Lin does not disclose a buried layer having the first conductivity type (p-type).
Choi teaches an improvement to a device similar to that of Lin, wherein a p-type buried layer 150 (Fig. 3) in incorporated with an n-type buried layer 13/140 (see Fig. 1 and Fig. 3). Choi discloses the modification can reduce on-resistance without adversely impacting breakdown voltage (e.g., see Choi, [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin as taught by Choi because the modification can reduce on-resistance without adversely impacting breakdown voltage.

Regarding claim 6-10:
	re claim 6, Lin discloses a third well region 220 (on the left side of “250” in Fig. 10, also note [0020], wherein well 220 surrounds well 250) disposed on the semiconductor substrate 210 (Fig. 10) and adjacent to the first well region 250, wherein the third well region 220 (left-side of 250) has the second conductivity type (n-type well 220 [0027]); a second source region 282 (on the left side of 284 in Fig. 10) and a second drain region (on the left side of Fig. 10, another drain 270 is formed in the third well 220, which is on the left side of well 250) respectively disposed in the first well region 250 and the third well region 220 (on the left side of 250 in Fig. 10), wherein the second source region and the second drain region have the second conductivity type; and a second gate structure 240 (on the left side in Fig. 10) disposed on the first well region 250 and the third well region 220 (on the left side of well 250 in Fig. 10);
	re claim 7, Lin discloses the buried layer 320 (Fig. 10) is overlapped with the third well region 220 (Note: when Lin is modified as taught by Choi, Choi’s buried layer 150 will continue to extend to the left side, see Choi’s Fig. 3, to overlap with the third well 220 of Lin);
	re claim 8, Lin discloses a boundary/ of the buried layer 320 exceeds a boundary of the second well region 220 and a boundary of the third well region 220 (i.e., in Fig. 10, layer 320 extends beyond the interfaces of 250/220 on the left and right sides of well 250; furthermore, when Lin is modified as taught by Choi, Choi’s buried layer 150 will also extend beyond the interfaces of 250/220);
	re claim 9, Lin discloses a second isolation structure 230 (on the left side of Fig. 10) disposed on the third well region 220 (on the left side of 250 in Fig. 10), wherein the second gate structure 240 (on the left side of Fig. 10) extends onto the second isolation structure; and Choi teaches the second well region 130 (see Choi, Fig. 3, which is n-type) is used as a drift region [0030]; accordingly, Lin’s third well region 220 can readily function as a second drift region surrounding the second drain region 270 (on the left side of Lin’s Fig. 10) and having the second conductivity type (n-type); and
	re claim 10, Lin discloses a heavily doped region 284 (Fig. 10 and [0023]) disposed between the first source region 282 and the second source region 282 (note in Fig. 10, source region 282 surrounds region 284); and a body region 260 (Fig. 10 and [0019]) surrounding the 
	Therefore, Lin (in view of Choi) renders claims 6-10 obvious.

	Regarding claims 11-16:
	re claim 11, the current claim is similar to claim 6 and all pertinent limitations in the current claim are recited in claim 6 (which depends from claim 1); accordingly, the current claim is deemed obvious for reasons similar to those provided above with respect to claim 6.  It is noted, Lin (in view of Choi) discloses a buried layer (element 320 in Lin’s Fig. 10, and element “150” in Choi’s Fig. 3) disposed in the semiconductor substrate and vertically overlapped with the first source region 282 (on the right side of “284” in Fig. 10 of Lin) and the second source region 282 (on the left side of “284” in Fig. 10 of Lin), wherein the buried layer has the first conductivity type (p-type, i.e., element 150 in Choi is a p-type buried layer; accordingly, when Lin is modified by incorporating Choi’s p-type buried layer 150, all limitations are disclosed and the current claim is rendered obvious by Lin in view of Choi);
	re claim 12, Lin and Choi disclose a horizontal width of the buried layer (layer 320 in Fig. 10 of Lin, and layer 150 in Fig. 3 of Choi) is larger than a horizontal width of the first well region (well 250 in Fig. 10 of Lin, and well 160 in Fig. 3 of Choi);
	re claim 13, Lin discloses the buried layer 320 (Fig. 10) is overlapped with the first well region 250, the second well region 220 (right side of “250” in Fig. 10) and the third well region 220 (left side of “250” in Fig. 10); accordingly, Lin modified by incorporating Choi’s buried layer 150 (see Choi, Fig. 3) will result in buried layer 150 (of Choi) overlapping the first, second, and third wells;
re claim 14, Lin discloses the buried layer 320 (Fig. 10) has a protruding portion extending beyond the second well region 220 and the third well region 220 in a top view (i.e., when Lin is modified by incorporating a buried layer 150, as taught by Lin Fig. 3, the protruding portions of buried layer 150, i.e., the left and right side ends of “150”, will extend beyond the second and third wells of Lin, wherein boundaries of the second and third wells are defined by interfaces of wells 250/220);
	re claim 15, the current claim is similar to claim 9, and Lin’s discloses all limitations in this claim; accordingly, Lin (in view of Choi) renders this claim obvious;
	re claim 16, Lin’s second and third well regions 220 (which are n-type, see [0027]) can function as drift layers (as shown/taught by Choi, see Fig. 3 and [0030], wherein well 130 functions as drift layer)

Regarding claim 17:
	Lin discloses a high-voltage semiconductor device, comprising: 
a semiconductor substrate 210 (Fig. 10 and [0020]) having a first conductivity type (in [0020], substrate 210 is described as having a conductivity type that is p-type); 
an epitaxial layer 310/250 ([0024] wherein element 250 is at very least part of the epitaxial layer 310) disposed on the semiconductor substrate 210, wherein the epitaxial layer 310/250 has the first conductivity type (p-type, see [0028]); 
a first well region 220 (on the left side of “250” in Fig. 10) and a second well region 220 (on the right side of “250” in Fig. 10) disposed in the epitaxial layer, wherein the first well region 220 and the second well region 220 have a second conductivity type (n-type, see [0027]) that is opposite to the first conductivity type (p-type); 
on the left side of “284” in Fig. 10) and a first drain region 270 (on the left side in Fig. 10) respectively disposed in the epitaxial layer (i.e., in portion “250” of epi-layer 310/250) between the first well region and the second well region and the first well region 220 (on the left side of “250” in Fig. 10 ), wherein the first source region and the first drain region have the second conductivity type (p-type, see [0032-0033]; 
a second source region 282 (on the right side of “284” in Fig. 10) and a second drain region 270 (on the right side in Fig. 10) respectively disposed in the epitaxial layer (i.e., in portion “250” of epi-layer 310/250) between the first well region and the second well region and the second well region 220 (on the right side of “250” in Fig. 10),wherein the second source region 282 and the second drain region 270 have the second conductivity type (p-type, see [0032-0033]; 
a first gate structure 240 (on the left side in Fig. 10) disposed on the epitaxial layer 310/250 and overlapped with the first well region 220 (on the left side of “284” in Fig. 10);
a second gate structure 240 (on the right side in Fig. 10) disposed on the epitaxial layer 310/250 and overlapped with the second well region 220 (on the right side of “284” in Fig. 10); and
a buried layer 320 (Fig. 10 and [0024]) disposed in the semiconductor substrate and having a portion extending into the epitaxial layer 310/250, the first well region 220 and the second well region 220, wherein the buried layer 320 has the [second] conductivity type (n-type).
Lin does not disclose a buried layer having the first conductivity type (p-type).
Choi teaches an improvement to a device similar to that of Lin, wherein a p-type buried layer 150 (Fig. 3) in incorporated with an n-type buried layer 13/140 (see Fig. 1 and Fig. 3). Choi 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lin as taught by Choi because the modification can reduce on-resistance without adversely impacting breakdown voltage.

Regarding claim 18-20:
re claim 18, Although Lin (in view of Choi) does not disclose the buried layer comprises a plurality of sections separated from one another, this claim is deemed obvious because the current claim limitations is met by forming a second device (on a wafer), wherein a buried layer of each device would be separated from one another.  In other words, the current claim is considered to be an obvious matter of duplicating Lin (in view of Choi).  Note it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8;
re claim 19, Choi discloses the buried layer 150 has an oval shape that decreases in thickness from center to ends; accordingly, when Lin is modified by incorporating a buried layer 150, as taught by Choi, the oval-shaped buried layer would have a thickness of the buried layer decreases along a first direction from the epitaxial layer (i.e., from the center of “250” in Lin Fig. 10) between the first well region and the second well region to the first well region (to the well region 220 on the left side of “250” in Fig. 10) and the thickness of the buried layer decreases along a second direction from the epitaxial layer (i.e., from the center of “250” in Lin Fig. 10) between the first well region and the second well region to the second well region (to the well region 220 on the right side of “250” in Fig. 10); and 
re claim 20, Lin discloses the buried layer 320 (Fig. 10) has a protruding portion extending beyond the second well region 220 and the third well region 220 in a top view (i.e., when Lin is modified by incorporating a buried layer 150, as taught by Lin Fig. 3, the protruding portions of buried layer 150, i.e., the left and right side ends of “150”, will extend beyond the second and third wells of Lin, wherein boundaries of the second and third wells are defined by interfaces of wells 250/220).
Therefore, Lin (in view of Choi) renders claims 17-20 obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 form disclose buried layers in devices similar to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEX H MALSAWMA/Primary Examiner, Art Unit 2892